EXHIBIT 10.38

 

AMENDED AND RESTATED SUBSIDIARIES GUARANTY

 

AMENDED AND RESTATED SUBSIDIARIES GUARANTY, dated as of September 10, 2004 (as
amended, modified or supplemented from time to time, this “Guaranty”), made by
each of the undersigned guarantors (each, a “Guarantor” and, together with any
other entity that becomes a party hereto pursuant to Section 26 hereof, the
“Guarantors”). (Except as otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.)

 

W I T N E S S E T H :

 

WHEREAS, Host Marriott, L.P., a Delaware limited partnership (the “U.S.
Borrower”), each Canadian Revolving Loan Borrower from time to time party
thereto (together with the U.S. Borrower, the “Borrowers”), various lenders from
time to time party thereto (the “Lenders”), and Deutsche Bank Trust Company
Americas, as Administrative Agent (together with any successor administrative
agent, the “Administrative Agent”), have entered into a Credit Agreement dated
as of June 6, 2002 (the “Original Credit Agreement”) as amended and restated by
the Amended and Restated Credit Agreement dated as of the date hereof, (as the
same may be amended, modified, extended, renewed, replaced, restated,
supplemented or refinanced from time to time, and including any agreement
extending the maturity of, or refinancing or restructuring, including, but not
limited to, the inclusion of additional borrowers or guarantors thereunder or
any increase in the amount borrowed, the “Credit Agreement”), providing for the
making of Revolving Loans and other extensions of credit to the Borrowers as
contemplated therein (the Lenders, the Administrative Agent and the Collateral
Agent are herein called the “Lender Creditors”);

 

WHEREAS, each Borrower may at any time and from time to time enter into one or
more Interest Rate Protection Agreements or Other Hedging Agreements each of
which by its terms requires the obligations of such Borrower under such Interest
Rate Protection Agreement or Other Hedging Agreement to be guaranteed pursuant
to this Guaranty (“Guaranteed Hedging Agreement”) with one or more Lenders or
any affiliate thereof (each such Lender or affiliate, even if the respective
Lender subsequently ceases to be a Lender under the Credit Agreement for any
reason, together with such Lender’s or affiliate’s successors and assigns, if
any, collectively, the “Other Creditors,” and together with the Lender
Creditors, are herein called the “Creditors”);

 

WHEREAS, each Guarantor is a direct or an indirect Subsidiary of the U.S.
Borrower;

 

WHEREAS, it was a condition to the making of revolving loans and other
extensions of credit under the Original Credit Agreement that the guarantors
party to the Guaranty Agreement dated as of June 6, 2002 (the “Original
Guaranty”) shall have executed and delivered the Original Guaranty; and

 



--------------------------------------------------------------------------------

WHEREAS, it is a condition to the making of Revolving Loans and other extensions
of credit under the Credit Agreement that each Guarantor shall have amended and
restated the Original Guaranty as provided herein; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Revolving
Loans by, and other extensions of credit to, the Borrowers under the Credit
Agreement and the entering into by the U.S. Borrower of the Guaranteed Hedging
Agreements referred to above and, accordingly, desires to execute this Guaranty
in order to satisfy the conditions described in the preceding paragraph;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby amends and restates the Original Guaranty in its entirety
as set forth herein:

 

1. Each Guarantor, jointly and severally, absolutely, irrevocably and
unconditionally guarantees: (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the principal of and interest on the Notes issued by, and the Revolving
Loans made to, each Borrower under the Credit Agreement and the reimbursement
obligations in respect of all Letters of Credit and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities owing by the Borrowers to
the Lender Creditors under the Credit Agreement and each other Credit Document
to which any of the Borrowers is a party (including, without limitation,
indemnities, Fees and interest thereon), whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement and
each such other Credit Document and the due performance and compliance by the
Borrowers with all of the terms, conditions and agreements contained in the
Credit Agreement and in each such other Credit Document (all such principal,
interest, liabilities and obligations being herein collectively called the
“Credit Agreement Obligations”); and (ii) to each Other Creditor, the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities owing by the Borrower under any Guaranteed Hedging Agreement,
whether now in existence or hereafter arising, and the due performance and
compliance by the Borrower with all of the terms, conditions and agreements
contained in the Guaranteed Hedging Agreements (all such obligations and
liabilities being herein collectively called the “Other Obligations” and,
together with the Credit Agreement Obligations, are herein collectively called
the “Guaranteed Obligations”). Each Guarantor understands, agrees and confirms
that the Creditors may enforce this Guaranty up to the full amount of the
Guaranteed Obligations against each Guarantor without proceeding against any
other Guarantor, against any Borrower, against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations.

 

2. Additionally, each Guarantor, jointly and severally, absolutely,
unconditionally and irrevocably, guarantees the payment of any and all
Guaranteed Obligations to the Creditors whether or not due or payable by the
Borrowers upon the occurrence in respect of any of the Borrowers of any of the
events specified in Section 12.05 of the Credit Agreement, and absolutely,
unconditionally and irrevocably, jointly and severally, promises to pay such

 

2



--------------------------------------------------------------------------------

Guaranteed Obligations to the Creditors, or order, on demand, in lawful money of
the United States or in such other currency as may be required by the Credit
Agreement. This Guaranty shall constitute a guaranty of payment, and not of
collection.

 

3. The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of the Borrowers, whether
executed by such Guarantor, any other Guarantor, any other guarantor or any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by any circumstance or occurrence whatsoever, including, without
limitation: (a) any direction as to application of payment by the Borrowers or
by any other party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the indebtedness of
the Borrowers, (c) any payment on or in reduction of any such other guaranty or
undertaking except to the extent that any such payment or reduction results in
the actual permanent reduction of the Guaranteed Obligations, (d) any
dissolution, termination or change in personnel by any Borrower, (e) any payment
made to any Creditor on the indebtedness which any Creditor repays any Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, or otherwise, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (f) any action or inaction by the Creditors as
contemplated in Section 6 hereof, or (g) any invalidity, irregularity or
unenforceability of all or part of the Guaranteed Obligations or of any security
therefor.

 

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or any Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or any Borrower and whether or not any other Guarantor, any other
guarantor or any Borrower be joined in any such action or actions. Each
Guarantor waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by a Borrower or other circumstance which operates to toll
any statute of limitations as to such Borrower shall operate to toll the statute
of limitations as to each Guarantor.

 

5. Each Guarantor hereby waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liabilities, suit or taking of other action by the Administrative Agent or
any other Creditor against, and any other notice to, any party liable thereon
(including such Guarantor, any other guarantor or any Borrower).

 

6. Any Creditor may at any time and from time to time without the consent of, or
notice to, any Guarantor, without incurring responsibility to such Guarantor,
and without impairing or releasing the obligations of such Guarantor hereunder,
upon or without any terms or conditions and in whole or in part:

 

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew or alter, any of the Guaranteed Obligations (including
any increase or decrease in the rate of interest thereon), any security
therefor, or any liability incurred

 

3



--------------------------------------------------------------------------------

directly or indirectly in respect thereof, and the guaranty herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against, and/or release
any Person liable for all or any portion of the Guaranteed Obligations;

 

(c) act or fail to act in any manner referred to in this Guaranty which may
deprive such Guarantor of its right to subrogation against the Borrowers to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

 

(d) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
it liabilities under this Guaranty.

 

7. No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute,
irrevocable and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of a surety or guarantor except indefeasible payment in full of the
Guaranteed Obligations.

 

8. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have. No notice to or demand on any Guarantor
in any case shall entitle such Guarantor to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
any Creditor to any other or further action in any circumstances without notice
or demand. It is not necessary for any Creditor to inquire into the capacity or
powers of the Borrowers or the officers, directors, partners or agents acting or
purporting to act on its behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

9. Any indebtedness of any Borrower now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of such Borrower to the Creditors; and
such indebtedness of such Borrower to any Guarantor, if the Administrative
Agent, after an Event of Default has occurred, so requests at a time when any
Guaranteed Obligations are outstanding, shall be collected, enforced and
received by such Guarantor as trustee for the Creditors and be paid over to the
Creditors on account of the indebtedness of such Borrower to the Creditors, but
without affecting or impairing in any manner the liability of such Guarantor

 

4



--------------------------------------------------------------------------------

under the other provisions of this Guaranty. Prior to the transfer by any
Guarantor of any note or negotiable instrument evidencing any indebtedness of a
Borrower to such Guarantor, such Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been paid in full in cash (it being understood that each
Guarantor is not waiving any right of subrogation that it may otherwise have but
is only waiving the exercise thereof as provided above).

 

10. (a) Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Creditors to: (i)
proceed against the Borrowers, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; (ii) proceed against or exhaust any
security held from the Borrowers, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; or (iii) pursue any other remedy
in the Creditors’ power whatsoever. Each Guarantor waives any defense based on
or arising out of any defense of the Borrower, such Guarantor, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party
other than payment in full of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrowers, such Guarantor, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrowers other than payment in full of the
Guaranteed Obligations. The Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or the other
Creditors by one or more judicial or nonjudicial sales or exercise any other
right or remedy the Creditors may have against the Borrowers or any other party,
or any security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full. Each Guarantor waives any defense arising out of any such election
by the Creditors, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrowers or any other party or any security.

 

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of each Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall have no duty
to advise any Guarantor of information known to any of them regarding such
circumstances or risks.

 

11. In order to induce the Lender Creditors to enter into the Credit Agreement
and to make the Revolving Loans pursuant to the Credit Agreement, and to induce
the Other Creditors to enter into the Guaranteed Hedging Agreements, each
Guarantor represents, warrants and covenants that:

 

(a) Status. Such Guarantor (i) is a duly organized and validly existing
corporation, partnership, trust or limited liability company, as the case may
be, in good standing (if applicable) under the laws of the jurisdiction of its
organization, (ii) has the corporate, partnership, trust or limited liability
company power and authority, as the case may be, to own or lease its property
and assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the conduct of its business
requires such qualification, except for failures to be so qualified which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(b) Power and Authority. Such Guarantor has the corporate, partnership, trust or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of this Guaranty and each other
Credit Document to which it is a party and has taken all necessary corporate,
partnership, trust or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each such Credit
Document. Such Guarantor has duly executed and delivered this Guaranty and each
other Credit Document to which it is a party and each such Credit Document
constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof and thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

(c) No Violation. Neither the execution, delivery or performance by such
Guarantor of this Guaranty or any other Credit Document to which it is a party,
nor compliance by it with the terms and provisions hereof and thereof (i) will
contravene any applicable provision of any law, statute, rule or regulation, or
any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict or be inconsistent with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Pledge and
Security Agreement) upon any of the property or assets of such Guarantor or any
of its Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement or any other material agreement,
contract or instrument to which such Guarantor or any of its Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject except for violations and defaults that may arise under contracts
of such Guarantor otherwise permitted under the Credit Agreement as a result of
the sale of, or foreclosure of a lien upon, the Securities (as defined in the
Pledge and Security Agreement) of Subsidiaries pledged under the Pledge and
Security Agreement to the extent that the prior consent of other parties to such
contracts have not been obtained or other actions specified in such contracts
have not been taken in connection with any such sale or foreclosure, or (iii)
will violate any provision of the certificate of incorporation, certificate of
partnership, partnership agreement, limited liability company agreement or
by-laws of such Guarantor or any of its Subsidiaries.

 

(d) Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except as have been
obtained or made), or exemption by, any governmental or public body or
authority, or any

 

6



--------------------------------------------------------------------------------

subdivision thereof, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of this Guaranty or any other
Credit Document to which such Guarantor is a party or (ii) the legality,
validity, binding effect or enforceability of this Guaranty or any other Credit
Document to which such Guarantor is a party.

 

(e) Litigation. There are no actions, suits or proceedings pending or, to the
best knowledge of such Guarantor, threatened (i) which purport to affect the
legality, validity or enforceability of this Guaranty or (ii) that could
reasonably be expected to have a Material Adverse Effect.

 

12. Each Guarantor covenants and agrees that on and after the Effective Date and
until the Total Revolving Loan Commitment has terminated and when no Note
remains outstanding and all Guaranteed Obligations have been paid in full, such
Guarantor shall take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Section 10 or 11 of the Credit
Agreement occurs, and so that no Default or Event of Default is caused by the
actions of such Guarantor or any of its Subsidiaries.

 

13. The Guarantors hereby jointly and severally agree to pay all out-of-pocket
costs and expenses of each Creditor in connection with the enforcement of this
Guaranty (including reasonable legal fees and expenses) and the out-of-pocket
costs and expenses of the Administrative Agent in connection with any amendment,
waiver or consent relating hereto (including reasonable legal fees and
expenses).

 

14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Creditors and their successors and
assigns; provided, however, that, except as otherwise permitted under the Credit
Agreement, no Guarantor may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Required Lenders (and any
such attempted assignment or transfer without such consent shall be null and
void).

 

15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of (i) the Required
Lenders, or, to the extent required by Section 14.11 of the Credit Agreement,
each of the Lenders under the Credit Agreement, as the case may be, so long as
any Credit Agreement Obligations remain outstanding and (ii) in any situation
not covered by preceding clause (i), to the extent expressly required under any
Guaranteed Hedging Agreement, the holders of a majority of the outstanding
principal amount of the Other Obligations; provided, that any change, waiver,
modification or variance affecting the rights and benefits of a single Class (as
defined below) of Creditors (and not all Creditors in a like or similar manner)
shall require the written consent of the Requisite Creditors (as defined below)
of such Class of Creditors (it being understood that the addition or release of
any Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released). For the purpose of this Guaranty, the term “Class” shall mean each
class of Creditors, i.e., whether (x) the Lender Creditors as holders of the
Credit Agreement Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall

 

7



--------------------------------------------------------------------------------

mean (x) with respect to the Credit Agreement Obligations, the Required Lenders,
or, to the extent required by Section 14.11 of the Credit Agreement, each of the
Lenders, and (y) with respect to the Other Obligations, the holders of at least
a majority of all obligations outstanding from time to time under the respective
Guaranteed Hedging Agreements.

 

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents has been made available to such Guarantor and such
Guarantor is familiar with the contents thereof.

 

17. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default (such term to mean and include any
“Event of Default” as defined in the Credit Agreement or any payment default
under any Guaranteed Hedging Agreement continuing after any applicable grace
period), each Creditor is hereby authorized at any time or from time to time,
without notice to any Guarantor or to any other Person, any such notice being
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Creditor to or for the credit or the account of such Guarantor, against and
on account of the obligations and liabilities of such Guarantor to such Creditor
under this Guaranty, irrespective of whether or not such Creditor shall have
made any demand hereunder and although said obligations, liabilities, deposits
or claims, or any of them, shall be contingent or unmatured.

 

18. All notices, requests, demands or other communications pursuant hereto shall
be deemed to have been duly given or made when delivered to the Person to which
such notice, request, demand or other communication is required or permitted to
be given or made under this Guaranty, addressed to such party at (i) in the case
of any Lender Creditor, as provided in the Credit Agreement, (ii) in the case of
any Guarantor, at the address of the U.S. Borrower specified in the Credit
Agreement, and (iii) in the case of any Other Creditor, at such address as such
Other Creditor shall have specified in writing to the Guarantors; or in any case
at such other address as any of the Persons listed above may hereafter notify
the others in writing.

 

19. If claim is ever made upon any Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including a Borrower), then and in such event each Guarantor agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon such Guarantor, notwithstanding any revocation hereof or other instrument
evidencing any liability of a Borrower, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

 

20. (A) This Guaranty shall be binding upon the successors and assigns of each
Guarantor (although no Guarantor may assign its rights and obligations hereunder
except in accordance with Section 14 hereof) and shall inure to the benefit of
and be enforceable by the

 

8



--------------------------------------------------------------------------------

Administrative Agent and the other Creditors and their respective successors and
assigns. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which any Guarantor is a party may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case which are located in
the City of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Guarantor hereby further irrevocably waives any claim that any such courts lack
jurisdiction over such Guarantor, and agrees not to plead or claim in any legal
action or proceeding with respect to this Guaranty or any other Credit Document
to which such Guarantor is a party brought in any of the aforesaid courts that
any such court lacks jurisdiction over such Guarantor. Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to each Guarantor at its address
set forth opposite its signature below, such service to become effective 30 days
after such mailing. Each Guarantor hereby irrevocably waives any objection to
such service of process and further irrevocably waives and agrees not to plead
or claim in any action or proceeding commenced hereunder or under any other
Credit Document to which such Guarantor is a party that service of process was
in any way invalid or ineffective. Nothing herein shall affect the right of any
of the Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Guarantor in any
other jurisdiction.

 

(A) Each Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
Credit Document to which such Guarantor is a party brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that such action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

(B) WAIVER OF TRIAL BY JURY. EACH GUARANTOR AND EACH CREDITOR (BY ITS ACCEPTANCE
OF THE BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS
A PARTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

21. In the event that all of the capital stock of one or more Guarantors is sold
or otherwise disposed of or liquidated in compliance with the requirements of
the Credit Agreement (or such sale or other disposition has been approved in
writing by the Required Lenders (or, to the extent required by the Credit
Agreement, each of the Lenders)) and the proceeds of such sale, disposition or
liquidation are applied in accordance with (and to the extent required by) the
provisions of the Credit Agreement, to the extent applicable, or in the
circumstances set forth in Section 10.15(a)(2) of the Credit Agreement with
respect to a Guarantor or in circumstances where the Collateral is released
pursuant to Section 14.20 of the

 

9



--------------------------------------------------------------------------------

Credit Agreement, in any such case such Guarantor shall be released from this
Guaranty and this Guaranty shall, as to each such Guarantor or Guarantors,
terminate, and have no further force or effect (it being understood and agreed
that the sale or other disposition of one or more Persons that own, directly or
indirectly, all of the capital stock, partnership interests or limited liability
company interests of any Guarantor shall be deemed to be a sale of such
Guarantor for the purposes of this Section 21) and the Administrative Agent, at
the request and expense of the respective Guarantor, will promptly execute and
deliver to such Guarantor a proper instrument or instruments acknowledging such
release.

 

22. Each Guarantor hereby confirms that it is its intention that this Guaranty
not constitute a fraudulent transfer or conveyance for purposes of any
bankruptcy, insolvency or similar law, the Uniform Fraudulent Conveyance Act or
any similar Federal, state or foreign law. To effectuate the foregoing
intention, if enforcement of the liability of any Guarantor under this Guaranty
for the full amount of the Guaranteed Obligations would be an unlawful or
voidable transfer under any applicable fraudulent conveyance or fraudulent
transfer law or any comparable law, then the liability of such Guarantor
hereunder shall be reduced to the maximum amount for which such liability may
then be enforced without giving rise to an unlawful or voidable transfer under
any such law.

 

23. To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations which shall exceed the greater of (i) the
amount of the economic benefit actually received by such Guarantor from the
incurrence of the Revolving Loans under the Credit Agreement and the entering
into of Guaranteed Hedging Agreements and (ii) the amount which such Guarantor
would otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower and
the other Guarantors) in the same proportion as such Guarantor’s net worth at
the date enforcement hereunder is sought bears to the aggregate net worth of all
the Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then such Guarantor shall have a right of contribution against
each other Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date enforcement hereunder is
sought by all Guarantors in respect of the Guaranteed Obligations; provided,
that no Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been indefeasibly paid in full and the Total Revolving Loan
Commitment has been terminated, it being expressly recognized and agreed by all
parties hereto that any Guarantor’s right of contribution arising pursuant to
this Section 23 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 23, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment. Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Required Lenders.

 

10



--------------------------------------------------------------------------------

24. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.

 

25. All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense.

 

26. It is understood and agreed that any Subsidiary of the U.S. Borrower that is
required to execute a counterpart of this Guaranty pursuant to the Credit
Agreement shall automatically become a Guarantor hereunder by executing a
counterpart hereof and delivering the same to the Administrative Agent or by
executing and delivering a supplement hereto in the form of Annex 1 hereto.

 

27. Any provision of this Guaranty held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

* * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

THE GUARANTORS LISTED ON SCHEDULE 1

HERETO

By:

  /S/    JOHN A. CARNELLA             John A. Carnella

Title:

  Vice President

 

[Signature Page to Subsidiaries Guaranty]

 



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent and Pledgee By:  
/S/    LINDA WANG            

Name:

  Linda Wang    

Title:

  Vice President

 

[Signature Page to Subsidiaries Guaranty]

 



--------------------------------------------------------------------------------

Schedule 1 to AMENDED AND RESTATED Subsidiaries Guaranty

 

GUARANTORS:

 

AIRPORT HOTELS LLC

 

AMELIATEL By:  

HMC AMELIA I LLC and HMC AMELIA II LLC,

   

its General Partners

 

CALGARY CHARLOTTE HOLDINGS COMPANY

 

CHESAPEAKE FINANCIAL SERVICES LLC

 

CHESAPEAKE HOTEL LIMITED PARTNERSHIP By:  

HMC PLP LLC,

   

its General Partner

 

CITY CENTER HOTEL LIMITED PARTNERSHIP By:  

HOST LA JOLLA LLC,

   

its General Partner

 

DURBIN LLC

 

FARRELL’S ICE CREAM PARLOUR RESTAURANTS LLC

 

FERNWOOD HOTEL LLC

 

14



--------------------------------------------------------------------------------

HMC AMELIA I LLC

 

HMC AMELIA II LLC

 

HMC AP CANADA COMPANY

 

HMC AP GP LLC

 

HMC AP LP By:  

HMC AP GP LLC,

   

its General Partner

 

HMC ATLANTA LLC

 

HMC BCR HOLDINGS LLC

 

HMC BURLINGAME LLC

 

HMC CAPITAL LLC

 

HMC CAPITAL RESOURCES LLC

 

HMC CHARLOTTE (CALGARY) COMPANY

 

15



--------------------------------------------------------------------------------

HMC CHARLOTTE LP By:  

HMC CHARLOTTE GP LLC,

   

its General Partner

 

HMC CHARLOTTE GP LLC

 

HMC CHICAGO LLC

 

HMC COPLEY LLC

 

HMC DESERT LLC

 

HMC DIVERSIFIED AMERICAN HOTELS, L.P. By:   HMC DIVERSIFIED LLC,     its General
Partner

 

HMC DIVERSIFIED LLC

 

HMC EAST SIDE II LLC

 

HMC GATEWAY LLC

 

HMC GEORGIA LLC

 

HMC GRACE (CALGARY) COMPANY

 

HMC GRAND LLC

 

16



--------------------------------------------------------------------------------

HMC HANOVER LLC

 

HMC HARTFORD LLC

 

HMC HEADHOUSE FUNDING LLC

 

HMC HOST RESTAURANTS LLC

 

HMC HOTEL DEVELOPMENT LLC

 

HMC HPP LLC

 

HMC HT LLC

 

HMC IHP HOLDINGS LLC

 

HMC JWDC GP LLC

 

HMC JWDC LLC

 

HMC LENOX LLC

 

HMC MANHATTAN BEACH LLC

 

17



--------------------------------------------------------------------------------

HMC MARKET STREET LLC

 

HMC MAUI LLC

 

HMC MEXPARK LLC

 

HMC NGL LLC

 

HMC OLS I L.P., By:  

HMC OLS I LLC,

   

its General Partner

 

HMC OLS I LLC

 

HMC OLS II L.P.,

By:  

HMC OLS I LLC,

   

its General Partner

 

HMC OP BN LLC

 

HMC PACIFIC GATEWAY LLC

 

HMC PALM DESERT LLC

 

HMC PARK RIDGE LLC

 

HMC PLP LLC

 

18



--------------------------------------------------------------------------------

HMC POLANCO LLC

 

HMC POTOMAC LLC

 

HMC PROPERTIES I LLC

 

HMC PROPERTIES II LLC

 

HMC PROPERTY LEASING LLC

 

HMC RETIREMENT PROPERTIES, L.P. By:  

DURBIN LLC,

   

its General Partner

 

HMC SBM TWO LLC

 

HMC SEATTLE LLC

 

HMC SFO LLC

 

HMC SUITES LIMITED PARTNERSHIP By:  

HMC SUITES LLC,

   

its General Partner

 

HMC SUITES LLC

 

19



--------------------------------------------------------------------------------

HMC SWISS HOLDINGS LLC

 

HMC TORONTO AIRPORT GP LLC

 

HMC TORONTO AIRPORT LP

By:

 

HMC TORONTO AIRPORT GP LLC,

its General Partner

 

HMC TORONTO EC GP LLC

 

HMC TORONTO EC LP

By:

 

HMC TORONTO EC GP LLC,

its General Partner

HMC/INTERSTATE MANHATTAN BEACH, L.P.

By:

 

HMC MANHATTAN BEACH LLC,

its General Partner

 

HMH GENERAL PARTNER HOLDINGS LLC

 

HMH MARINA LLC

 

HMH NORFOLK LLC

 

HMH NORFOLK, L.P.

By:

 

HMH NORFOLK LLC,

its General Partner

 

20



--------------------------------------------------------------------------------

HMH PENTAGON LLC

 

HMH RESTAURANTS LLC

 

HMH RIVERS LLC

 

HMH RIVERS, L.P.

By:

 

HMH RIVERS LLC,

its General Partner

 

HMH WTC LLC

 

HMT LESSEE PARENT LLC

 

HOST LA JOLLA LLC

 

HOST OF BOSTON, LTD.

By:

 

AIRPORT HOTELS LLC,

its General Partner

 

HOST OF HOUSTON 1979,

By:

  AIRPORT HOTELS LLC and HOST OF HOUSTON, LTD.,     (By: AIRPORT HOTELS LLC, its
General Partner),     its General Partners

 

HOST OF HOUSTON, LTD.

By:

 

AIRPORT HOTELS LLC,

its General Partner

 

21



--------------------------------------------------------------------------------

HOST PARK RIDGE LLC

 

IVY STREET LLC

 

IVY STREET HOPEWELL LLC

 

MARKET STREET HOST LLC

 

MDSM FINANCE LLC

 

NEW MARKET STREET LP

By:

 

HMC MARKET STREET LLC,

its General Partner

 

PHILADELPHIA AIRPORT HOTEL LLC

 

PM FINANCIAL LLC

 

PM FINANCIAL LP

By:

 

PM FINANCIAL LLC,

its General Partner

 

POTOMAC HOTEL LIMITED PARTNERSHIP

By:

 

HMC POTOMAC LLC,

its General Partner

 

PRM LLC

 

22



--------------------------------------------------------------------------------

ROCKLEDGE HOTEL LLC

 

S.D. HOTELS LLC

 

SANTA CLARA HMC LLC

 

TIMES SQUARE GP LLC

 

TIMES SQUARE LLC

 

WELLSFORD-PARK RIDGE HMC HOTEL LIMITED PARTNERSHIP

By:

 

HOST PARK RIDGE LLC,

its General Partner

 

YBG ASSOCIATES LLC

 

The address for each of the Guarantors listed above is:

 

c/o Host Marriott, L.P.

6903 Rockledge Drive

Suite 1500

Bethesda, Maryland 20817

 

23



--------------------------------------------------------------------------------

ANNEX 1 TO AMENDED AND RESTATED

SUBSIDIARIES GUARANTY

 

FORM OF SUBSIDIARIES GUARANTY SUPPLEMENT

 

SUPPLEMENT NO.      dated as of [                            ] (this
“Supplement”), to the Amended and Restated Subsidiaries Guaranty, dated as of
                    ,          (the “Guaranty”), made by the Guarantors party
thereto (immediately before giving effect to this Supplement) and accepted by
Deutsche Bank Trust Company Americas as Collateral Agent and Pledgee (each
capitalized term used but not defined having the meaning given it in the
Guaranty) for the benefit of the Creditors.

 

A. Reference is made to the Amended and Restated Credit Agreement, dated as of
September 10, 2004 (as amended or modified from time to time, the “Credit
Agreement”), among Host Marriott, L.P. (the “U.S. Borrower”), each Canadian
Revolving Loan Borrower from time to time party thereto, the lenders from time
to time party thereto (the “Lenders”), and Deutsche Bank Trust Company Americas,
as Administrative Agent.

 

B. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Revolving Loans and to issue, and participate in, Letters of Credit
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Pursuant to Section 10.15 of the Credit Agreement, certain
Subsidiaries of the U.S. Borrower may, after the date of the Guaranty, be
required to enter into the Guaranty as a Guarantor. Section 26 of the Guaranty
provides that such additional Subsidiaries may become Guarantors under the
Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Subsidiary Guarantor”) is a Subsidiary of
the U.S. Borrower and is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guaranty in
order to induce the Lenders to make additional Revolving Loans and to issue, and
participate in, additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Subsidiary Guarantor agree as
follows:

 

SECTION 1. In accordance with Section 26 of the Guaranty, the New Subsidiary
Guarantor by its signature below becomes a Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Guarantor and the New
Subsidiary Guarantor hereby agrees to all the terms and provisions of the
Guaranty applicable to it as a Guarantor thereunder. Each reference to a
“Guarantor” in the Guaranty shall be deemed to include the New Subsidiary
Guarantor. The Guaranty is hereby incorporated herein by reference.

 

SECTION 2. The New Subsidiary Guarantor represents and warrants to the Creditors
that (i) this Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its

 



--------------------------------------------------------------------------------

terms, subject to the effects of applicable bankruptcy, insolvency or similar
laws effecting creditors’ rights generally and equitable principles of general
applicability and (ii) the representations and warranties contained in Section
11 of the Guaranty are true and correct as of the date hereof as to the New
Subsidiary Guarantor.

 

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent.

 

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Credit Agreement. All communications and notices
hereunder to the New Subsidiary Guarantor shall be given to it at the address
set forth under its signature, with a copy to the U.S. Borrower.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Collateral Agent have
duly executed this Supplement to the Guaranty as of the day and year first above
written.

 

Address:

 

[NAME OF NEW GUARANTOR],
as Subsidiary Guarantor

By        

Name:

       

Title:

       

Address:

                  DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent

By        

Name:

       

Title:

       

 

26